Cite as 2015 Ark. App. 117

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-14-591


DEONTA MILLER                                       Opinion Delivered   FEBRUARY 25, 2015
                                APPELLANT
                                                    APPEAL FROM THE PHILLIPS
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CR-13-171]

STATE OF ARKANSAS                                   HONORABLE L. T. SIMES, JUDGE
                                   APPELLEE
                                                    AFFIRMED



                                 BART F. VIRDEN, Judge


       On August 13, 2013, Deonta Miller was charged in Phillips County, Arkansas, with

aggravated robbery and first-degree battery. Miller filed a motion to transfer his case to the

juvenile division of circuit court. After a juvenile-transfer hearing, the circuit court denied the

motion. Miller presents three points on appeal: 1) the circuit court erred in denying the

motion to transfer, 2) Arkansas Code Annotated sections 9-27-318 and 9-27-503 are

unconstitutional, and 3) the State failed to comply with discovery. We affirm.

                                       I. Motion to Transfer

        A. The Factors Set Forth in Arkansas Code Annotated section 9-27-318(g)

       A prosecuting attorney has the discretion to charge a juvenile sixteen years of age or

older in the criminal division of circuit court if the juvenile has allegedly engaged in conduct

that, if committed by an adult, would be a felony. Ark. Code Ann. § 9-27-318(c)(1) (Repl.

2009). On the motion of the court or any party, the court in which the criminal charges have
                                 Cite as 2015 Ark. App. 117

been filed shall conduct a hearing to determine whether to transfer the case to another

division of circuit court having jurisdiction. Ark. Code Ann. § 9-27-318(e). The defendant,

as the moving party, bears the burden of proving that his or her case should be transferred to

the juvenile division of circuit court. See Magana-Galdamez v. State, 104 Ark. App. 280, 291
S.W.3d 203 (2009). The court shall order the case transferred to another division of circuit

court only upon a finding by clear-and-convincing evidence that the case should be

transferred. Ark. Code Ann. § 9-27-318(h)(2). Clear-and-convincing evidence is the degree

of proof that will produce in the trier of fact a firm conviction as to the allegation sought to

be established. Lewis v. State, 2011 Ark. App. 691. We will not reverse a circuit court’s

determination of whether to transfer a case unless that decision is clearly erroneous. Id. A

finding is clearly erroneous when, although there is evidence to support it, the reviewing

court on the entire evidence is left with a firm conviction that a mistake has been committed.

Id.

       At a juvenile-transfer hearing the circuit court must consider and issue written findings

on the following factors:

       (1) The seriousness of the alleged offense and whether the protection of society
       requires prosecution in the criminal division of circuit court;
       (2) Whether the alleged offense was committed in an aggressive, violent, premeditated,
       or willful manner;
       (3) Whether the offense was against a person or property, with greater weight being
       given to offenses against persons, especially if personal injury resulted;
       (4) The culpability of the juvenile, including the level of planning and participation in
       the alleged offense;
       (5) The previous history of the juvenile, including whether the juvenile had been
       adjudicated a juvenile offender and, if so, whether the offenses were against persons or
       property, and any other previous history of antisocial behavior or patterns of physical
       violence;

                                               2
                                  Cite as 2015 Ark. App. 117

       (6) The sophistication or maturity of the juvenile as determined by consideration of
       the juvenile’s home, environment, emotional attitude, pattern of living, or desire to
       be treated as an adult;
       (7) Whether there are facilities or programs available to the judge of the juvenile
       division of circuit court that are likely to rehabilitate the juvenile before the expiration
       of the juvenile’s twenty-first birthday;
       (8) Whether the juvenile acted alone or was part of a group in the commission of the
       alleged offense;
       (9) Written reports and other materials relating to the juvenile’s mental, physical,
       educational, and social history; and
       (10) Any other factors deemed relevant by the judge.

Ark. Code Ann. § 9-27-318(g); Neal v. State, 2010 Ark. App. 744, at 6–7, 379 S.W.3d 634,

638. The circuit court does not have to give equal weight to each factor. Id. at 7. Our

supreme court has held that although the trial court must consider all of the factors

enumerated in Arkansas Code Annotated section 9-27-318 (g), it is not required to make

written findings with regard to all of those factors. Beulah v. State, 344 Ark. 528, 42 S.W.3d
461 (2001). The extent of the written findings is not specified. Id. The statutory purpose is

satisfied where the record shows that the trial court considered the factors in reaching the

decision about whether to transfer a case or retain jurisdiction. Jongewaard v. State, 71 Ark.

App. 269, 29 S.W.3d 758 (2000). The circuit court’s failure to specifically mention certain

evidence in its order does not mean that the court ignored the evidence or failed to consider

it. Beulah, supra.

       At the transfer hearing, Suzanne McCommon, the CEO superintendant of the Helena-

West Helena Public School District, testified about Miller’s poor grades from the beginning

of his academic career. She testified that he had not engaged in mature thinking or behavior

over the year that she had known him. She referred to Miller’s four pages of disciplinary


                                                3
                                  Cite as 2015 Ark. App. 117

actions in his school records that listed infractions relating to truancy, disorderly conduct,

dress-code defiance, and insubordination. Another, separate, five-page document concerning

a group fight on a school bus related to gang activity that was admitted into evidence. A

document relating to Miller’s expulsion for gang-related activity in the spring of 2013 was

admitted into evidence. McCommon also testified about another previous expulsion in 2012,

and the documentation was admitted into evidence as well. She testified about an incident

involving threatening another person with bodily harm. McCommon also stated that she

believed that Miller was capable of communicating, understanding communication,

understanding why he was being punished, and knowing that teachers expected him to stop

the behaviors he was exhibiting.

       Bob Steel, a senior administrator with the Division of Youth Services (DYS), testified

about services and treatment offered by the Juvenile Assessment Treatment Center that could

address Miller’s educational, language, and comprehension deficiencies, and how the Center

offers services to teach social skills, decision-making skills, and stress-management skills. Steel

testified that DYS offers instruction on defining oneself, becoming a leader, and avoiding

being negatively influenced by peers. He testified that DYS offered services to help individuals

acquire job skills. Steel testified that DYS could help Miller develop empathy for others and

deal with the trauma of his grandmother’s death. He admitted on cross-examination that his

agency is not always successful and that there is no guarantee that services rendered will result

in change.

       Gang expert, Steve Nawojczyk, testified that DYS has programs that help at-risk kids


                                                4
                                 Cite as 2015 Ark. App. 117

become successful outside of gangs and gang-related activity. He also testified that DYS

teaches former gang members how to avoid going back to gangs; that DYS works with the

entire family to keep the child out of gangs; and that these services would be offered to Miller

if he entered DYS custody.

       Miller’s mother, Bernice Miller, testified about his family relationships, his friendships,

and how she had handled his expulsions and various school-related problems in the past. Ms.

Miller testified that her son had been traumatized by his grandmother’s death and never

received grief counseling. She testified that he had been in a lot of trouble over the years and

that she had only contested one of the three school expulsions. At the hearing, she stated that

she did not think her son was in a gang, though she was aware that he had been in fights with

other students that were gang related. Ms. Miller testified that she, Deonta, and his siblings

went to church together and that she thought she could help him stay out of trouble.

       The State called Sergeant Dennis Cox, an investigator for the West Helena Police

Department, who testified about the violent nature of the crime committed against Reverend

Mondy. He testified that Mrs. Mondy told him that her husband decided they should turn

around and help Willis, who was lying in the road pretending to be injured and calling for

help. She testified that when she stopped the car beside Willis, she saw two armed men come

from the bushes. Mrs. Mondy stated that when her husband opened the car door, he was shot

in the chest. He was taken to a local hospital and then was transferred to the “Med” in

Memphis. Sergeant Cox testified that co-defendant Frederick Willis stated to him that Miller

and Leotarius Reed were armed and waiting in the bushes, while Frank Ross was the person


                                                5
                                  Cite as 2015 Ark. App. 117

who shot Rev. Mondy. Sergeant Cox explained at the hearing that a couple of months after

the incident, he interviewed Miller with his mother and attorney present and recorded this

interview. In the interview, Miller stated that he was aware of and had participated in the

scheme to pretend to be injured in order to rob passers-by. The State also offered the affidavit

attached to the criminal information as evidence to support its assertion that the case should

remain in the criminal division of circuit court. The affidavit contains much the same

information that was related first-hand by Sergeant Cox.

       The circuit court did not clearly err in determining that the case should not be

transferred to juvenile court. There was evidence of the violent nature of the crime in the

form of Mrs. Mondy’s statement concerning her husband’s injuries. There was evidence that

Miller was armed and lay in wait for his victims. The court heard evidence of his past

antisocial behavior and of his many years of behavioral problems at school. There was also

evidence that programs to help kids like Miller were not always effective and that Miller’s

prospects for reform were not certain.

       In the order denying the motion to transfer, the circuit court found:

       [T]he defendant does have an extensive history of disciplinary problems while enrolled
       in the Helena-West Helena School District involving antisocial behavior, violence and
       violent group activity and/or gang activity for which he was expelled from school for
       three (3) consecutive years, and which is relevant to the Court’s determination in this
       matter.

The circuit court further held that it “carefully considered all of the factors enumerated in

Ark. Code Ann. § 9-27-318, giving the appropriate weight to the evidence presented, which

is relevant to each of the factors.” Specifically, the trial court held that it declined to transfer


                                                 6
                                 Cite as 2015 Ark. App. 117

the case to the juvenile division,

       based on the seriousness of the offenses charged, the violence employed, the personal
       injuries suffered by the victim, the Defendant’s past history, the Defendant’s antisocial
       behavior, and other behavioral factors personal to the Defendant evidencing his low
       prospects for rehabilitation under existing rehabilitation programs.

       We affirm, and we hold that the circuit court properly considered all the factors in

section 9-27-318(g) and did not clearly err in denying the transfer to the juvenile division of

circuit court. The seriousness of the aggravated robbery, Rev. Mondy’s injuries, and the

testimony that the group planned and repeated the crime two other times during the day

demonstrate the violent, premeditated, and willful manner of their actions. Though Miller did

not shoot Rev. Mondy, there was evidence presented that he was armed with a rifle and that

he was aware that another member of the group had a shotgun.

                           B. Criminal Information and Affidavit.

       We now turn to the circuit court’s decision to allow the affidavit attached to the

criminal information to be considered at the hearing. Miller argues that the State, “over the

objection of defense, introduced the criminal information, including the charging paragraph

and the affidavit for the probable cause hearing to show the nature of the allegations against

the defendant.” Miller asserts that it is insufficient for the circuit court to only consider the

charges in the information. On this point, we affirm.

       Our supreme court has held that the circuit court cannot rely solely upon allegations

in the information to deny transfer of a defendant’s case to juvenile court. Thompson v. State,

330 Ark. 746, 958 S.W.2d 1 (1997). There must be some evidence to substantiate the serious

and violent nature of the charges contained in the information. Id. at 751, 958 S.W.2d 1, at

                                               7
                                  Cite as 2015 Ark. App. 117

3. The circuit court must have a hearing in order to determine whether or not a case should

be transferred to circuit court, and the minor tried as an adult. Id.

       As set forth previously, the circuit court relied on more than just the criminal

information in denying the motion to transfer. Sergeant Cox’s testimony was separate from

the information. He stated that he interviewed Mrs. Mondy after the robbery and that she

described the details of the crime and the seriousness of her husband’s injuries. Sergeant Cox

testified as to the identification procedures he followed that led to the identification of Willis,

who implicated Miller in the crime. Sergeant Cox recounted his interview with Miller, who

admitted to participating in the scheme and described the details of the crime. Because the

circuit court relied on more than just the affidavit attached to the criminal information, and

because it held a meaningful hearing to determine whether transfer to the juvenile division

of circuit court was appropriate, we affirm.

       II. Constitutionality of Arkansas Code Annotated sections 9-27-318 and 9-27-503

       Miller also raises the issue of whether Arkansas Code Annotated sections 9-27-318 and

9-27-503 are constitutional. The issue is not preserved for our review. The trial court did not

address the constitutionality of the statutes in its order, and Miller’s attorney did not seek a

ruling on the issue. It is well settled that an appellant must raise an argument below and obtain

a ruling to preserve the issue for appellate review. Butler v. State, 2011 Ark. App. 708. Our

supreme court has held, “Because the circuit court did not rule on the issue of the

constitutionality of Ark. Code Ann. § 5-27-303, there is nothing for this court to review on

this appeal.” Smith v. State, 363 Ark. 456, 457, 215 S.W.3d 626, 627 (2005). Likewise, we


                                                8
                                Cite as 2015 Ark. App. 117

are barred from review in the present case.

                            III. Discovery of the Recorded Statement

       Miller asserted that the State did not provide a recorded statement that he made to

Sergeant Cox the night he was arrested, April 30, 2013, in which he denied involvement in

the crime. At the hearing, Miller’s attorney argued that they had not received the exculpatory

statement; however, no ruling was obtained on the issue. The order does not address Miller’s

assertion that the case should be transferred due to this alleged discovery violation. Because

no ruling was obtained on the discovery issue, it is not preserved for appeal for the same

reasons as stated above. Brown v. State, 368 Ark. 344, 246 S.W.3d 414 (2007).

       We affirm.

       GRUBER and GLOVER, JJ., agree.

       Amy Jackson Kell and Dorcy Kyle Corbin, Arkansas Public Defender Commission, for

appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                              9